PER CURIAM.
This case comes to this Court following entry of summary judgment in favor of the defendants. Summary judgment is appropriate only where “the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law.” Rule 74.04(c).
This case raises fundamental and important questions concerning the state of prod*807uct liability law in the State of Missouri. Because the facts are not fully developed and because the parties have argued this case, quite appropriately, as a question of the propriety of the summary judgment granted by the trial court, the fundamental and important questions which underlie the propriety of the trial court’s order cannot be properly answered with the record at its present state of development.
Having reviewed the record in its present state, we are unable to say as a matter of law that plaintiff cannot develop from these facts a submissible case of liability. A fuller explication of the Court’s reasoning in reaching this result risks the adoption of dicta that will assist neither in the growth nor explanation of the law.
The judgment of the trial court is reversed and the cause is remanded.
All concur.